THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® Shareholder’s Advantage (A Class) THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities Lincoln ChoicePlus AssuranceSM A Class Supplement dated March 2, 2017 to the prospectus dated May 1, 2016 As of March 4, 2017, the American Legacy® Shareholder’s Advantage (A Class) and the Lincoln ChoicePlus AssuranceSM A Class variable annuity contracts are no longer available for purchase. This supplement is for informational purposes and is not applicable to existing contract owners. Please retain this Supplement for future reference.
